Citation Nr: 1618189	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  07-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial compensable rating prior to March 2, 2009, and to an initial rating greater than 20 percent thereafter, for degenerative joint disease of the left shoulder.

2. Entitlement to an initial compensable rating prior to March 2, 2009, and to an initial rating greater than 10 percent thereafter, for residuals of a left hand fracture and left wrist sprain.

3. Entitlement to an initial compensable rating prior to March 2, 2009, and to an initial rating greater than 10 percent thereafter, for degenerative joint disease of the left knee due to limited left knee flexion.

4. Entitlement to an initial rating greater than 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis.

5. Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1984 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  This case was most recently before the Board in August 2013, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims, so the Veteran is afforded every possible consideration.

In August 2013, the Board remanded the matter for further development, to specifically include undertaking "appropriate action" to verify the Veteran's current address and schedule new VA examinations if his address could be obtained.  A review of the record reflects that the AOJ sent the Veteran a letter to his address of record and contacted the bank where his VA check was direct deposited.  Multiple phone numbers and a personal e-mail address are in the Veteran's electronic claims file; however, there is no indication any attempts were made to contact the Veteran through these channels.

The Board acknowledges that the record does not show that the Veteran has provided VA with an updated mailing address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").  However, based on the above, the Board finds that there has not been substantial compliance with its remand instructions to take "appropriate action" to verify the Veteran's current address.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to verify the Veteran's current address, to specifically include attempting to contact him via both telephone numbers and email address of record.

2. If the Veteran's current address is verified, contact him and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected degenerative joint disease of the left shoulder, residuals of a left hand fracture and left wrist sprain, degenerative joint disease of the left knee ,left lower extremity radiculopathy, and/or for degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3. If the Veteran's current address is verified, schedule the Veteran for VA examination to determine the nature and severity of his service connected degenerative joint disease of the left shoulder, residuals of a left hand fracture and left wrist sprain, degenerative joint disease of the left knee due to limited left knee flexion, and/or for degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis.  This examination must be conducted by a different VA examiner than the VA examiner who conducted the Veteran's March and October 2009 VA examinations.  The claims file and a copy of this remand must be provided to the VA examiner for review.

All indicated studies and tests should be conducted, to include specifically range of motion testing and x-rays of all affected joints (left shoulder left hand, left wrist, left knee, and lumbar spine).

For the Veteran's service connected left shoulder disability, the examiner should state whether this is the major (dominant) or minor (non-dominant) shoulder.  The examiner also should state whether the Veteran's service-connected left shoulder disability is manifested by limitation of motion of the left arm at shoulder level, midway between the left side and shoulder level, or limited to 25 degrees from the left side.

For the Veteran's service connected residuals of a left hand fracture and left wrist sprain, the examiner should state whether it is manifested by palmar flexion limited in line with the forearm or dorsiflexion limited to less than 15 degrees.

For the Veteran's service-connected degenerative joint disease of the left knee due to limited left knee flexion, the examiner should state whether it is manifested by flexion limited to 45 degrees, flexion limited to 30 degrees, or flexion limited to 15 degrees.

For the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine at L3-S1 with moderate central spinal stenosis, the examiner should state whether it is manifested by incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 1 week but less than 2 weeks during the past 12 months, incapacitating episodes of IVDS having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, or incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  The examiner is advised that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The examiner also is asked to state whether any of the Veteran's service connected disabilities of the left shoulder, left hand and left wrist, left knee, and/or lumbar spine is productive of pain weakened movement, excess fatigability or incoordination on movement.  If any of these factors are present in an affected joint, then the examiner should describe the severity (mild, moderate, or severe for example of such symptoms.

The examiner finally is asked to identify all neurological manifestations of the Veteran's service connected lumbar spine disability, if present, and to describe the severity (mild, moderate, or severe, for example) of such manifestations.  An EMG study of the lower extremities, if appropriate, also must be obtained.  If an EMG study of the lower extremities is not appropriate, then the VA examiner must explain why in the examination report.

A complete rationale must be provided for any opinions expressed.

4. If the Veteran's current address is verified, he should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO/AMC and associated with the claims file.

5. Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




